DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 recites:
1.  A filter formed from a multilayer filter medium, comprising:
a) a textile supporting layer-formed from synthetic polymer fibres, glass fibres or mixtures thereof, wherein…

The hyphen between “layer” and “formed” appears to be unnecessary.
Claim 7 recites:
7.  The filter as claimed in claim 1, wherein the fibres of the textile supporting layer-have a diameter in the range of 2 to 17 dtex for polymer fibres…

The hyphen between “layer” and “have” appears to be unnecessary.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) & (d)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1–13, 15–17 and 19–22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
1.  A filter formed from a multilayer filter medium, comprising:
a) a textile supporting layer-formed from synthetic polymer fibres, glass fibres or mixtures thereof, wherein…
a2) the fibres of the textile supporting layer have a diameter in the range 2 to 25 dtex for polymer fibres or a diameter of 0.5–15 µm for glass fibers…

Claim 1 is indefinite because it is unclear if the “polymer fibres” recited in limitation “a2)” are the same as the “synthetic polymer fibres” recited in limitation “a).”  For the purpose of examination, these fibers are the same.
Claims 2–13, 15–17 and 19–22 are indefinite because they are dependent from claim 1. 



Additionally, claim 7 recites:
7.  The filter as claimed in claim 1, wherein the fibres of the textile supporting layer-have a diameter in the range of 2 to 17 dtex for polymer fibres or 0.5–15 µm.

Claim 7 is indefinite because it is unclear if the “polymer fibres” refer to the “synthetic polymer fibres” described in claim 1.  For the purpose of examination, these fibers are the same.
Claim 7 is also indefinite because it is unclear which fibers have a diameter ranging from 0.5 to 15 µm.  It appears that this range describes the diameter of the glass fibers.  But this interpretation would not further limit the scope of claim 1 as required by 35 U.S.C. 112(d), because claim 1 states that the textile supporting layer has “a diameter of 0.5–15 µm for glass fibers.”
Claim 17 recites:
17.  The method in accordance with claim 16, wherein the filter layer is produced using glass fibres produced using an air media method.

Claim 17 is indefinite because it is unclear if the “glass fibres” refer to the “glass fibres forming the filter layer” recited in claim 1.  For the purpose of examination, these fibers are the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–13, 15 and 19–22 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al., US 2006/0242933 A1 in view of Nagy et al., US 2014/0130469 A1 in further view of Healey et al., US 2010/0107881 A1, and optionally in view of Jinka et al., US 2018/0001247 A1.
Regarding claim 1, Webb discloses a multilayered filtration medium, which reads on the “filter” of claim 1.  See Webb [0002].  The filtration medium is used to remove particulates from a fluid such as air, gas or liquid.  Id.
The filtration medium comprises a support structure that provides mechanical stability to a media layer.  See Webb [0042].  The media layer is applied to one side of the support structure.  Id.
The media layer in Webb reads on the claimed “filter layer.”  See Webb [0042].  The media layer is a nonwoven material that is constructed from glass fibers.  Id. at [0012]–[0013].  The media layer has a basis weight ranging from 100 to 200 g/m2.  Id. at [0052].  The prior art range is within the claimed range of 25 to 300 g/m2.
The media layer is consolidated by a chemical binder.  See Webb [0061].  The quantity of the chemical binder applied is 10 to 50 weight percent based on the total weight of fibers within the media layer.  Id.  While the prior art range is not identical to the claimed range of 5 to 30 % by weight with respect to the basis weight of the filter layer, the prior art range overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The media layer comprises a blend of at least two type of glass fibers.  See Webb [0059].  
The glass fiber mixture comprises a first glass fiber type with a diameter ranging from 0.3 to 0.5 µm.  See Webb [0059].  The prior art range is within the claimed range of “a diameter, determined as the mean value of a normal Gaussian distribution, of 0.6 µm ± 0.3 µm.”
The glass fiber mixture also comprises a second glass fiber type with a diameter ranging from 1 to 2 µm.  See Webb [0059].  The prior art range is within the claimed range of “a diameter, determined as the mean value of a normal Gaussian distribution, of 1.0 µm ± 0.3 µm.”
While the reference does not disclose the exact ratio of the first and second glass fiber types, Webb states that the blend of fibers can be adjusted, depending on the desirability of the media layer.  See Webb [0059].  As such, it would have bene obvious to use routine experimentation to determine the optimal ratio of the first glass fiber type to the second glass fiber type.  See MPEP 2144.05(II).
Webb differs from claim 1 because it fails to disclose the structural characteristics of the support structure.  See Webb [0042].  Therefore, the reference fails to provide enough information to teach a “textile supporting layer” with all of the features taught in claim 1.
But Nagy discloses a filter media used to remove particulates from gas or liquid.  See Nagy [0003].  The filter material comprises a third layer that provides support and strength to the media.  Id. at [0019].  The third layer is made from a mixture of synthetic polymer fibers and glass fibers.  See Nagy [0068]. 
The third layer has a basis weight ranging from 50 to 200 g/m2.  Id. at [0072].  The prior art range is within the claimed range of 10 to 300 g/m2.
The fibers in the third layer have a diameter ranging from 20 to 50 µm.  See Nagy [0069].  This range overlaps with the claimed range of 2 to 25 dtex (round 20 to 250 µm)1 for polymer fibers, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  The range is also close enough to the claimed range of 0.5 to 15 µm for glass fibers, to establish a prima facie case of obviousness.  Id.
The third layer is consolidated by chemical binders or thermoplastic binders.  See Nagy [0145].  
The third layer has a permeability ranging from 15 to 2000 L/m2sec.  See Nagy [0076].  While the prior art range is not identical to the claimed range of at least 750 L/m2sec, it overlaps with the claimed range thereby establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
It would have been obvious to use the third layer in Nagy as the support structure in Webb, because the support structure provides mechanical support to the media layer, and the third layer in Nagy is useful for this purpose.
Webb also differs from claim 1 because it fails to disclose a layer that can correspond to the claimed “textile covering layer.”
But it would have been obvious to provide an additional one of the third layers in Nagy, on the side of the media layer in Webb opposite to the support structure described in [0042], to further enhance the structural integrity of the filter medium in Webb.  The additional third layer of Nagy would read on the “textile covering layer.”  This modification would have been obvious because Healey discloses a filter media comprising a support layer positioned on the upstream and downstream sides of the filter media.  See Healey [0008].  A person of ordinary skill in the art would have understood that positioning a support layer on either side of the filter media improves the strength of the filter.  As such, including an additional third layer of Nagy with the media filter of Webb would have been obvious because it would further enhance the structural integrity of the filter medium in Webb.  Note that this modification would not significantly impede the performance of the filter medium in Webb, because the third layer does not substantially affect the resistance across the filter media.  See Nagy [0020].
The additional third layer would read on the “textile covering nonwoven” of claim 1.  This is because the third layer in Nagy is a nonwoven material formed from synthetic polymer fibers.  See Nagy [0068].
The third layer has a basis weight of 50 to 200 g/m2.  See Nagy [0072].  While the prior art range is not identical to the claimed range of 20 to 100 g/m2, it overlaps with the claimed range, thereby establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  
The fibers in the third layer have a diameter ranging from 20 to 50 µm.  See Nagy [0069].  This range overlaps with the claimed range of 2 to 25 dtex (around 20 to 250 µm) for polymer fibers, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The third layer is consolidated by chemical binders or thermoplastic binders.  See Nagy [0145].  The quantity of chemical binder or thermoplastic binder applied is 5 to 45 wt%.  Id. at [0146].  While this range is not identical to the claimed range of 5 to 25 % by weight, it overlaps with the claimed range, thereby establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The third layer has an air permeability up to 2,000 L/m2sec.  See Nagy [0076].  This is close enough to the claimed range of 2500 L/m2sec to establish a prima facie case of obviousness, because the permeability of the third layer does not substantially affect the resistance across the media.  See Nagy [0020].  Also, it would have been obvious to use routine experimentation to determine the optimal permeability across the third layer, because the purpose of the third layer is to support the media without affecting resistance across the media.  See MPEP 2144.05(II).  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed range of “at least 2500 L/m2sec,” because Jinka disclose a filter media with a support layer having a permeability of up to 10,000 CFM (4,761 L/m2sec).  See Jinka [0113].
The third layer is formed from at least two nonwoven layers that are coupled together, because the third layer can be made by a wet laid process that produces a multi-layered structure within the layer.  See Nagy [0155].  Two of the layers are different, at least because they are spaced at different locations within the third layer.

    PNG
    media_image1.png
    815
    981
    media_image1.png
    Greyscale

Regarding claim 2, the support structure in Webb, which reads on the “textile supporting layer” when Nagy’s third layer is used, is pleated, because the filter medium in Webb is pleated.  See Webb [0043].
Regarding claim 3, the third layer in Nagy is manufactured in a wet laid process.  See Nagy [0152].  The third layer of Nagy reads on the “textile supporting layer” and the “textile covering layer” as explained in the rejection of claim 1 above.
Regarding claim 4, the third layer in Nagy comprises stable fibers.  See Nagy [0121].  The third layer of Nagy reads on the “textile supporting layer” and the “textile covering layer” as explained in the rejection of claim 1 above.
Regarding claim 5, the third layer n Nagy is formed of thermoplastic, because it comprises thermoplastic binder resins.  See Nagy [0145]–[0146].  The third layer of Nagy reads on the “textile supporting layer” and the “textile covering layer” as explained in the rejection of claim 1 above.
Regarding claim 6, the third layer in Nagy has a basis weight ranging from 50 to 175 g/m2.  See Nagy [0072].  While the prior art range is not identical to the claimed range of 20 to 250 g/m2, it overlaps with the claimed range, thereby establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  The third layer of Nagy reads on the “textile supporting layer” as explained in the rejection of claim 1 above.
Regarding claim 7, the third layer in Nagy have a diameter ranging from 20 to 50 µm.  See Nagy [0069].  This range overlaps with the claimed range of 2 to 17 dtex (20 to 170 µm) for polymer fibers, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  The range is also close enough to the claimed range of 0.5 to 15 µm for glass fibers, to establish a prima facie case of obviousness.  Id.
Regarding claim 8, the third layer in Nagy has a basis weight ranging from 50 to 175 g/m2.  See Nagy [0072].  While the prior art range is not identical to the claimed range of 25 to 55 g/m2, it overlaps with the claimed range, thereby establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  The third layer of Nagy reads on the “textile covering nonwoven” as explained in the rejection of claim 1 above.
Regarding claim 9, the third layer in Nagy have a diameter ranging from 20 to 50 µm.  See Nagy [0069].  This range overlaps with the claimed range of 2 to 17 dtex (20 to 170 µm), establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  The third layer of Nagy reads on the “textile covering nonwoven” as explained in the rejection of claim 1 above.
Regarding claim 10, Webb teaches that the media layer comprises 50 to 90% glass fibers by weight of the media layer.  See Webb [0059].  Webb also teaches that the media layer can comprise five types of glass fibers:  0.3 to 0.5 µm diameter fibers (the “first glass fibre type”), 1 to 2 µm diameter fibers (the “second glass fibre type”), 3 to 6 µm diameter fibers, 6 to 10 µm diameter fibers and 10 to 100 µm diameter fibers.  Id.  It would have been obvious for the media layer to comprise only 0.3 to 0.5 µm diameter fibers, 1 to 2 µm diameter fibers, because it says that the glass fibers can be blended in varying proportions to achieve the desired pore size and permeability.  Id.  This this situation, the first and second glass fiber types would form 50 to 90% by weight of the fibers in the media layer.  While this range is not identical to the claimed range of “at least 80%” it overlaps with the claimed range thereby establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 11, the first glass fibers have a diameter ranging from 0.3 to 0.5 µm while the second glass fibers have a diameter between 1 to 2 µm.  See Webb [0059].  The difference in size if between 0.5 to 1.7 µm, which is within the claimed range of at least 0.3 µm.  
Regarding claims 12 and 13, the media layer in Webb (the “filter layer”) is a dry laid nonwoven produced using an air media method because it can be manufactured using an air laid technique.  See Webb [0041].
Regarding claim 15, the parameters of Webb’s filter medium can be adjusted to reduce pressure drop.  Webb [0041], [0048].  A person of ordinary skill in the art would understand that the pressure drop of a filter medium reflects its energy efficiency, because pressure drop measures the resistance to flow through the filter.  A filter with lower pressure drop will be able to operate with less energy than a filter with higher pressure drop.  Therefore, because the pressure drop of Webb’s filter can be reduced, it would have been obvious to modify Webb to be class A+ in accordance with EUROVENT 01/2015.
Regarding claim 19, the filter medium in Webb is housed in a filter cartridge, which is a filter element that contains a housing.  Webb [0017].
Regarding claim 20, the third layer in Nagy has an air permeability of up to 2,000 L/m2sec.  See Nagy [0076].  The prior art value of 2,000 L/m2sec is close enough to the claimed ranges of between 7,000 to 11,000 L/m2sec and at least 8,500 L/m2sec to establish a prima facie case of obviousness.  See MPEP 2144.05(I).  This is because Nagy says that the permeability of the third layer does not substantially affect the resistance across the media.  See Nagy [0020].  Therefore, the third layer in Nagy would not perform substantially differently with an air permeability of 2,000 L/m2sec, compared to a permeability between 7,000 to 11,000 L/m2sec or at least 8,500 L/m2sec.
Regarding claim 21, the media layer of Webb is sandwiched between two of the third layers in Nagy, as seen in the Examiner’s drawing provided in the rejection of claim 1 above.  This structure reads on the configuration described in claim 21.
Regarding claim 22, Nagy teaches that the third layer can have a multi-layered structure in order to produce a gradient within the third layer.  See Nagy [0152].  The gradient may be a fiber diameter gradient.  Id. at [0129].  Therefore, at least two of the nonwoven layers in the third layer that corresponds to the “textile covering nonwoven” are different because of a difference in fiber diameters.  
Additionally, note that some of the fibers in the different layers in the third layer in Nagy would have different diameters, due to the natural distribution of fiber sizes.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al., US 2006/0242933 A1 in view of Nagy et al., US 2010/0130469 A1 in further view of Healey et al., US 2010/0107881 A1 in further view of Skirius et al., US 2007/0175195 A1, and optionally in view of Jinka et al., US 2018/0001247 A1.
Regarding claim 16, Webb, as modified, teaches the manufacturing process outlined in steps a) through e).  
The media layer in Webb (the “filter layer”) is manufactured using an air laid technique.  See Webb [0041].  Skirius teaches that, during air laid manufacturing, a filter layer can be directly formed on a substrate layer.  See Skirius [0117].  Therefore, it would have been obvious to form the media layer in Webb directly on the support structure taught in [0042].  The support structure reads on the “textile supporting layer” when the third layer of Nagy is used as this material.  The step of forming the media layer in web directly on the third layer in Nagy reads on “a) forming the textile support layer” because the third layer in Nagy is formed before the media layer of Webb is applied to it.  It also reads on “b) forming the filter layer directly on the textile supporting layer” because the media layer in Webb is formed onto the third layer of Nagy.
Webb is modified so that an additional third layer of Nagy is provided on the side of the media layer in Webb opposite the support structure, as noted in the rejection of claim 1 above.  The additional third layer reads on the “textile covering nonwoven.”  The third layer is formed before it is applied to the media layer, because the third layer exists before it is applied to the media layer.  Therefore, Webb teaches “d) forming the textile covering nonwoven.” 
Webb also teaches “e) rolling the material obtained in accordance with step d)” because the finished filter medium in Webb is wrapped.  See Webb [0101].
Note that step c) is optional.
Regarding claim 17, Webb teaches that the media layer (the “filter layer”) comprises glass fibers.  See Webb [0059].  The glass fibers are produced using an air media method, because the media layer can be made using an air laid technique.  See Webb [0041].
Response to Arguments
Claim Objections
The Examiner withdraws the previous objection to claim 1 in light of the amendments.
35 U.S.C. 112(b) Rejections
The Examiner withdraws the previous 35 U.S.C. 112(b) rejections of claims 1–13, 15–17 and 19–21 in light of the amendments.
35 U.S.C. 103 Rejections
The interpretation of Webb in view of Nagy is updated in response to the Applicant’s amendments.  Therefore, the Applicant’s arguments are moot because they are directed to a previous interpretation of the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bahukudumbi et al., US 2014/0083066 A1 which describes a multi-layered scrim material used to provide structural support for a filter material.  See Bahukudumbi [0032].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g., Battenfeld et al., US 2013/0340398 [0139] (0.3 dtex fibers have a diameter between 2 to 3 microns).